Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

2.	This final office action is in response to the application filed 12/23/2016.
3.	Claims 1 and 3-28 are pending. Claim 1 is the independent claim.
4.	The previous final rejection issued 12/29/2021 has been withdrawn in response to the comments regarding the publication of the current application with reference to Plummer over the telephone.  A second new final office action overcomes the amendments as shown below.  See detailed action below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 7, 8, 10, 11, 13-15, 22, 24, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123)

Regarding claim 1, Quaeler teaches a computer implemented method of selectively displaying based on one or more authorization level, (0065, discloses a permission system which different users are able to view or modify the redaction) varying redacted content from an electronic document having one or more pages, the method including:  (0054, discloses redacting information in a document such as social security numbers and 0067, discloses pages of document and 0088, discloses tracking redactions by a user including deleted redactions (varying content) in a log) providing a file record associated with the electronic document; (0088, discloses a redaction log that tracks redactions by an administrator review) providing one or more page records within the file record, each page record corresponding to the one or more pages in the electronic document; (0088, discloses the redaction log history of the document including deleted redactions and 0056, discloses attributes of redactions and 0067, discloses page numbers within a document as an attribute The examiner interprets the log to contain the page numbers of all current and historic redacted content) for each page with redacted content, each redacted page image record having an associated authorization level;  (0133, discloses holding a mouse over an existing redaction consisting of a floating box that displays a record of the redaction including the category, reason, and or description and 0200, discloses a permission 
Quaeler fails to teach in response to request from a first user, displaying a first combination selected from the one or more page records and the one or more redacted page image records, wherein the authorization level associated with each displayed redacted page image record assembled into the first combination corresponds to a first authorization level associated with the first user, and in response to another request from a second user, displaying to the second user a second combination selected from the one or more page records and the one or more redacted page image records, wherein the authorization level associated with each displayed redacted page image record assembled into the second combination corresponds to a second authorization level associated with the second user that is different than the first authorization level associated with the first user, 
	Thomas teaches in response to request from a first user, displaying a first combination selected from the one or more page records and the one or more redacted page image records, (Fig. 8 and Fig. 9, displays the document with redacted content and a selected redaction portion X 94 and 0038 and 0043, discloses checking privileges for each redaction (page record) and Fig. 6A, 144, 146, discloses a user attempting to access a document with redactions with users with different security levels 0049, discloses a dialog box opens informing the user of redacted content depending on the user’s role requirements (Fig. 12 and 0026, discloses the page record appearance for different roles of individuals) The examiner interprets as displaying to  wherein the authorization level associated with each displayed redacted page image record assembled into the first combination corresponds to a first authorization level associated with the first user, (Fig. 2 and 0006-0007, discloses role-based privilege access control to redactions of documents.  The examiner interprets as different users with different levels of authorization) and in response to another request from a second user, displaying to the second user a second combination selected from the one or more page records and the one or more redacted page image records, (Fig. 8 and Fig. 9, displays the document with redacted content and a selected redaction portion X 94 and 0038 and 0043, discloses checking privileges for each redaction (page record) and Fig. 6A, 144, 146, discloses a user attempting to access a document with redactions with users with different security levels 0049, discloses a dialog box opens informing the user of redacted content depending on the user’s role requirements (Fig. 12 and 0026, discloses the page record appearance for different roles of individuals) The examiner interprets as displaying to the user a page record (Fig. 12) and a redacted page image record (Fig. 8)) wherein the authorization level associated with each displayed redacted page image record assembled into the second combination corresponds to a second authorization level associated with the second user that is different than the first authorization level associated with the first user, (Fig. 2 and 0006-0007, discloses role-based privilege access control to redactions of documents.  Fig. 12, displays dialog box shown to the role of manager. The examiner interprets as different users with 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler and to incorporate the teachings of Thomas.  Doing so would allow users view records of pages within a document depending on an authorization level restricting privacy information from users that were not intended to view the redacted privacy information.
Quaeler and Thomas fail to teach and wherein each displayed redacted page image record of the first combination is presented with the redacted content removed; and wherein each displayed redacted page image record of the second combination is presented with the redacted content removed,
Ciaramitaro teaches and wherein each displayed redacted page image record of the first combination is presented with the redacted content removed;    and wherein each displayed redacted page image record of the second combination is presented with the redacted content removed. (Fig.2, 0027,0028 discloses a user who has access to privileged schema 208 may access privileged documents 202 and partially privileged documents 206, the partially privileged document 206 will have the privileged portion blacked out (redacted) and placeholder information may be written across the blacked out portion and may include information such as redaction date, user, type, and treatments, (page record) and a privileged user may toggle the redacted portion to view the redacted content and a non-privileged user will not be able to access the redacted portions but may also view the record of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler and Thomas to incorporate the teachings of Ciaramitaro.  Doing so would expunge redacted data from the document and remove the redacted data from the document permanently without users being able to view the redacted content by decrypting the redacted content adding more security to the document’s redacted content.
Quaeler, Thomas, and Ciaramitaro fail to teach generating, using an image format, one or more one or more redacted page image records, such that each page with redacted content retains a visual appearance of and remains indistinguishable from the corresponding page record,
Sabbah teaches generating, using an image format, one or more one or more redacted page image records, such that each page with redacted content retains a visual appearance of and remains indistinguishable from the corresponding page record,  (Column 9 1-26, discloses a thumbnail 126 or full image, file or rendition of the redacted file) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, and Ciaramitaro to incorporate the teachings of Sabbah.  Doing so would depict a selectable thumbnail image identical to a page record to be previewed by a user to allow the user to navigate through a document more quickly.
Quaeler, Thomas, Ciaramitaro, and Sabbah fails to teach and wherein displaying of the first combination and the second combination is in a collaborative near-real time dynamic manner, such that the first user and the second user viewing the same document together with different redaction results 
Crosbie teaches and wherein displaying of the first combination and the second combination is in a collaborative near-real time dynamic manner, such that the first user and the second user viewing the same document together with different redaction results (0001-0006, 0031, 0034-0048, discloses a user in an untrusted location and a user may select content to redact in a real-time manner) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, and Ciaramitaro, and Sabbah to incorporate the teachings of Crosbie.  Doing so would allow modifications to documents including redacted content being viewed by different users within an organization to be viewed in real-time throughout the organization.  

Regarding claim 7, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler teaches wherein the redacted content is stored in a database based at an authorization level associated with a page record. (0055, discloses storing redactions in a database and 0065, a permissions system to control viewing of the redactions)

Regarding claim 8, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler teaches wherein the one or more page records and each of the redacted page image records are pre-computed and stored on a database. (0054-0055, discloses automatically redacting social security numbers and storing the redactions in the database)

Regarding claim 10, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler teaches further including the step of providing a thumbnail image of each redacted page image record and each page record, the thumbnail being associated with an authorization level. (0137, discloses thumbnails of the image document and 0065, discloses a permissions system to view redactions)

Regarding claim 11, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 10.  Quaeler teaches wherein each of the page record thumbnail images and the one or more redacted page image record thumbnail images are pre-computed and stored on a database. (0137, discloses thumbnails for pages of the redacted documents)

Regarding claim 13, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler further teaches including the step of accessing the database and selectively displaying the page record thumbnail image and the one or more redacted page image record thumbnail images based on the authorization level associated with a user. (0054, discloses a database that stores redactions and 0137, discloses displaying thumbnails and 0065, discloses a permission system to specify which degree to view and modify the redaction)

Regarding claim 14, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler further teaches including the step of selectively displaying the thumbnail image of each redacted page image record based on the authorization level associated with a user viewing the electronic document. (0137, discloses displaying thumbnails and 0065, discloses a permission system to specify which degree to view and modify the redaction)

Regarding claim 15, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler teaches further including the step of providing overlay data on the one or more page records and the one or more redacted page image records. (Fig. 22 and 0143, discloses overlaps of redaction regions)

Regarding claim 22, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler teaches further including the step of providing page substitutions of the page record or of the one or more redacted page image records. (0055, discloses a database where redactions are stored and 0083, discloses analyzing documents for redactions before displaying the document to the user)

Regarding claim 24, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler teaches further including the step of applying an optical character recognition (OCR) process on one or more page records and one or more redacted page image records. (0279, discloses OCR on redacted content within documents and 0094, discloses OCR on documents)

Regarding claim 28, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  Quaeler teaches wherein content within a page image record is redacted or permission is granted or denied to the original source file object(s) is regulated based on the redaction authorization level set within the entire document.  (0065, discloses permissions depending on the authorization level of the user and 0088, discloses an administrator to review the redactions)

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Hirabayashi (20130159416)


Regarding claim 3, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.  
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach wherein the one or more page records and one or more redacted page image records are retrieved and displayed dynamically in response to a Uniform Resource Locator (URL).
Hirabayashi teaches wherein the one or more page records and one or more redacted page image records are retrieved and displayed dynamically in response to a Uniform Resource Locator URL. (Fig. 10-11 and 0034, discloses accessing a webpage and displaying a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Hirabayashi.  Doing so would allow a user to view and display documents stored at a specific web address to the user.

Claims 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Hirabayashi (20130159416) in further view of Gailey (20100211796)

Regarding claim 4, Quaeler, Thomas, Ciaramitaro, Sabbah, Crosbie, and Hirabayashi teaches the computer implemented method of claim 3. 
Quaeler, Thomas, Ciaramitaro, Sabbah, Crosbie, and Hirabayashi fails to teach wherein the authorization level associated with a user viewing the electronic document is initiated by the URL.
Gailey teaches wherein the authorization level associated with a user viewing the electronic document is initiated by the URL. (0015, discloses displaying the webpage to the user in response to the login)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, Crosbie, and Hirabayashi to incorporate the teachings of Gailey.  Doing so would restrict access to documents by authorized users allowing only users with permission to view restricted documents.

Regarding claim 5, Quaeler, Thomas, Ciaramitaro, Sabbah, Crosbie, and Hirabayashi teach the computer implemented method of claim 3. 
Quaeler, Thomas, Ciaramitaro, Sabbah, Crosbie, and Hirabayashi fails to teach wherein the authorization level associated with a user viewing the electronic document is determined in response to a login.
Gailey teaches wherein the authorization level associated with a user viewing the electronic document is determined in response to a login. (0015, discloses displaying the webpage to the user in response to the login)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, Crosbie, and Hirabayashi to incorporate the teachings of Gailey.  Doing so would restrict access to documents by authorized users allowing only users with permission to view restricted documents.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Bailor (20090327294)

Regarding claim 6, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1. 
 Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches wherein the authorization level associated with a user viewing the electronic document is determined via an identity manager module.
Bailor teaches wherein the authorization level associated with a user viewing the electronic document is determined via an identity manager module.  (0004, discloses a document permissions module to store access to sections of a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Bailor.  Doing so would restrict access to documents by authorized users allowing only users with permission to view restricted documents.

Claims 9 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Decker (20110119571)

Regarding claim 9, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1. 
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach wherein each of the one or more redacted page image records includes a high resolution copy and a low resolution copy of the redacted page image records to display.
Decker teaches wherein each of the one or more redacted page image records includes a high resolution copy and a low resolution copy of the redacted page image records to display. (0059, discloses documents can include thumbnails and high resolution images)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Decker.  Doing so would restrict access to high resolution documents by authorized users allowing only users with permission to view the high resolution images.

Regarding claim 12, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 11.  
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach wherein each thumbnail image is associated with a Universal Resource Locator URL which points to a full resolution version of the page and is associated with an authorization level.
Decker teaches wherein each thumbnail image is associated with a Universal Resource Locator URL which points to a full resolution version of the page and is associated with an authorization level. (0059, discloses documents can include thumbnails and high resolution images and links to high resolution images)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Decker.  Doing so would restrict access to high resolution documents by authorized users allowing only users with permission to view the high resolution images.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Amrhein (20120110472)

Regarding claim 16, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1.
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach further including the step of providing overlay data in real-time on the one or more page records and the one or more redacted page image records being associated with an authorization level.
Amrhein teaches further including the step of providing overlay data in real-time on the one or more page records and the one or more redacted page image records being associated with an authorization level. (0009, discloses permissions associated with annotations in documents and 0039, discloses redacting in real-time) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Amrhein.  Doing so would allow multiple users to collaborate and view documents in real-time and limit content in a collaborative environment.

Claims 17, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Su (20090196529)

Regarding claim 17, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 8.
Quaeler teaches wherein the overlay data includes, (0099, discloses a layer number within a page and 0188, discloses a user selecting a layer to edit) a notification of currency of the page record or page record image, (0107, discloses a visual stamp that indicates the currency of the document and 0056 and 0063, discloses a timestamp indicating a time of the redaction)
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fail to teach one or more indicia for visible for display on a screen, one or more indicia visible for printing, one or more indicia visible for display on a screen and printing page censorship alerts or page substitution alerts.
Su teaches one or more indicia for visible for display on a screen, one or more indicia visible for printing, one or more indicia visible for display on a screen and printing page censorship alerts or page substitution alerts. (0008, discloses receiving overlay data including indicia for altered document processing and 0059 and 0060, discloses displaying indicia of the altered document and admin settings that indicate an electronic document has unacceptable content is not to be output (warning).  The examiner interprets as a censorship alert (page substitution alert) and 0069, discloses overlaying content on unsuitable content such as a preselected warning page))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Su.  Doing so would allow the user to be alerted to censorship alerts on the page record or one or more redacted image records.

Regarding claim 18, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 14.  
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach wherein the overlay data includes, a censorship alerts indicia on the page record or on the one or more redacted page image records.
Su teaches wherein the overlay data includes, (0069, discloses overlaying content on unsuitable content such as a preselected warning page) a censorship alerts indicia on the page record or on the one or more redacted page image records. (0008, discloses receiving overlay data including indicia for altered document processing and 0059 and 0060, discloses displaying indicia of the altered document and  admin settings that indicate an electronic document has unacceptable content is not to be output (warning).  The examiner interprets as a censorship alert and 0064, discloses content data that indicates non acceptable content)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Su.  Doing so would allow the user to be alerted to censorship alerts on the page record or one or more redacted image records.

Regarding claim 19, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 14.  Quaeler teaches further including the step of providing a notification of currency indicia on the page record or on the one or more redacted page image records.  (0107, discloses a visual stamp that indicates the currency of the document and 0056 and 0063, discloses a timestamp indicating a time of the redaction)

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Alasia (20060290136)

Regarding claim 20, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 14. 
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach further including the step of providing, one or more indicia for visible for display on a screen, one or more indicia visible for printing, one or more indicia visible for display on a screen and printing.
Alasia teaches further including the step of providing, one or more indicia for visible for display on a screen, (0032, discloses various visible indicia) one or more indicia visible for printing, (0003, discloses a special indicia for documents to prevent unauthorized duplication (printing) and 0032, discloses various visible indicia) one or more indicia visible for display on a screen and printing. (Figs. 1-3 and 0032, discloses document with various indicia on a currency document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Alasia.  Doing so would display various indicia for the different statuses that a page goes through during the lifecycle of the document.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Jones (20050161512)

Regarding claim 21, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 14. 
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach further including the step of providing serialization and personalization indicia on the page record or on the one or more redacted page image records.
Jones teaches further including the step of providing serialization and personalization indicia on the page record or on the one or more redacted page image records. (0007, discloses personalized indicia on a document and 0106, discloses serial numbers)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Jones.  Doing so would display various indicia for the different statuses that a page goes through during the lifecycle of the document.


Claims 23 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Pendergast (20090019379)

Regarding claim 23, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 14. 
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach wherein the overlay data is stored in a database, based on the authorization level associated with a page record. 
Pendergast teaches wherein the overlay data is stored in a database, based on the authorization level associated with a page record.  (0065, discloses storing overlay data redactions within a database in association with the document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Pendergast.  Doing so would allow content to be accessed to be displayed to a user to be selectively shown the content to users with appropriate permission to view the redacted content.




Regarding claim 25, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1. 
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach wherein content within a page image record is redacted and a striping arrangement is provided on the redacted page image record.
Pendergast teaches wherein content within a page image record is redacted and a striping arrangement is provided on the redacted page image record. (0053, discloses redacting content that strips text to create a non-searchable redacted image)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Pendergast.  Doing so would allow content to be accessed to be displayed to a user to be selectively shown the content to users with appropriate permission to view the redacted content.

Claims 26 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123) in further view of Stephenson (20100033753)

Regarding claim 26, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 1. 
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach wherein content within a page image record is redacted and a boundary cell obfuscation arrangement is provided on the redacted page image record.
Stephenson teaches wherein content within a page image record is redacted and a boundary cell obfuscation arrangement is provided on the redacted page image record. (0004, discloses obfuscating content within a document with redaction boundary information stored within the document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Stephenson.  Doing so would allow the boundary cell obfuscation arrangement provided to be identified and modified over time.

Regarding claim 27, Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie teaches the computer implemented method of claim 26. 
Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie fails to teach further including the step of modifying the boundary cell obfuscation arrangement provided on the redacted page image record.  
Stephenson teaches further including the step of modifying the boundary cell obfuscation arrangement provided on the redacted page image record.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Quaeler, Thomas, Ciaramitaro, Sabbah, and Crosbie to incorporate the teachings of Stephenson.  Doing so would allow the boundary cell obfuscation arrangement provided to be identified and modified over time.


Response to Arguments

This is a second issued final office action in response to the remarks of the applicant regarding the prior art reference Plummer which is the publication of the current application.  The art reference Plummer has been removed from the final rejection issued 12/29/2021 and a second prior art reference Crosbie has been cited above.  Applicant’s arguments, see Remarks, filed 9/8/2021, with respect to the rejection(s) of claim(s) 1 under Quaeler, Thomas, and Ciaramitaro have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quaeler (20070030528) in further view of Thomas (20090025063) in further view of Ciaramitaro (20050004951) in further view of Sabbah (10043218) in further view of Crosbie (20130007123). See detailed rejection above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571 272 3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144